Citation Nr: 0212843	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than July 14, 1989 
for the award of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The February 1982 rating decision that increased the 
evaluation for PTSD to 10 percent became final when the 
veteran failed to initiate an appeal upon notice of the 
decision.  

3.  The December 1983 and September 1987 Board decisions, 
which granted and confirmed a 50 percent rating for PTSD, 
respectively, are final.  

4.  In a June 1988 rating decision, the RO denied a 
disability rating greater than 50 percent for PTSD.  The 
decision became final when the veteran did not initiate an 
appeal upon notice of the denial.  

5.  The RO received a claim for an increased rating for PTSD 
on July 14, 1989.

6.  There is no communication from the veteran or his 
representative at that time prior to July 14, 1989 reflecting 
intent to seek increased benefits for PTSD.  

7.  Entitlement to the increased rating is not factually 
ascertainable within the one-year period before July 14, 
1989.  



CONCLUSION OF LAW

The criteria for an effective date earlier than July 14, 1989 
for the award of a 100 percent disability rating for PTSD 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the April 2000 rating decision, June 2000 statement of 
the case, and supplemental statements of the case dated in 
April 2001 and April 2002, the RO provided the veteran with 
the applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  The RO also 
offered explanation for the currently assigned effective date 
by letter dated in November 1999.  The Board also finds that 
all relevant evidence necessary for the adjudication of the 
claim is of record.  It is emphasized that the disposition of 
the instant appeal depends not on the submission of 
additional evidence, but on documents in the claims folder 
before and up to July 1989.  Therefore, providing additional 
notice or assistance to the veteran offers no reasonable 
possibility of further substantiating his claim.  Finally, 
the veteran has had ample opportunity to present evidence and 
argument in support of his appeal, to include during personal 
hearings held at the RO in November 2000 and February 2002.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for PTSD (previously 
characterized as anxiety neurosis) in an August 1969 rating 
decision.  At that time, it assigned a 10 percent disability 
rating.  The RO reduced the evaluation to a noncompensable 
rating (zero percent) in a June 1971 rating action.  The RO 
notified the veteran of its decision, but he did not initiate 
an appeal.  

In September 1981, the RO received a claim for an increased 
rating.  It granted a 10 percent disability evaluation 
effective from July 1981 in a February 1982 rating action.  
The veteran did not initiate an appeal upon notice of the 
denial.  

In May 1982, the veteran submitted another claim for an 
increased rating for PTSD, which the RO denied in rating 
decisions dated in June 1982 and October 1982.  The veteran 
perfected an appeal of those denials.  In a December 1983 
decision on appeal, the Board granted the veteran a 50 
percent disability rating for PTSD.  In its December 1983 
rating action, the RO assigned the 50 percent rating 
effective from July 1981.  Review of the claims folder 
reveals no correspondence from the veteran expressing 
disagreement with the decision.  

The veteran submitted a claim for an increased rating for 
PTSD in December 1984.  The RO denied the claim in March 1985 
and August 1985 rating decision.  The veteran perfected an 
appeal of those denials.  The Board's September 1987 decision 
on appeal continued the 50 percent disability rating for 
PTSD.  

In February 1988, the RO received the veteran's claim for an 
increased rating for PTSD that included a claim for a 
temporary total disability rating based on hospitalization.  
In a June 1988 rating decision, the RO granted the temporary 
total rating, but continued the 50 percent rating thereafter.  
That rating action also included a denial of a total 
disability rating based on individual unemployability.  The 
veteran did not initiate an appeal of that decision.   

The RO received the next communication from the veteran 
related to PTSD on July 14, 1989.  The veteran appealed the 
RO decision that denied an increased rating.  Board decisions 
dated in November 1991 and October 1993 remanded the claims 
to the RO for additional development of evidence.  On remand, 
an August 1994 Hearing Officer decision increased the 
disability rating for PTSD to 70 percent.  The June 1995 
Board decision increased the PTSD evaluation to 100 percent.  
In its June 1995 rating decision, the RO assigned an 
effective date of July 14, 1989 for the 100 percent rating 
based on continuous prosecution of the claim since receipt of 
the July 1989 claim.  The claims folder reveals no notice of 
disagreement.        

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  If an appeal is not perfected in a timely manner, a 
rating decision becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  Similarly, an 
unappealed Board decision is final and subsumes the 
underlying rating action.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1100, 20.1104.

In this case, the veteran seeks an effective date earlier 
than July 14, 1989 for the award of a 100 percent disability 
rating for PTSD.  Upon a review of the record, the Board 
finds that the criteria for an earlier effective date have 
not been met.  Specifically, the December 1983 Board decision 
granted no more than a 50 percent disability rating for PTSD.  
That Board decision is final.  See Veterans' Judicial Review 
Act, Pub. L. No. 100-687, 102 Stat. 4113 (Nov. 18, 1988) 
(permitting judicial review of Board decisions effective 
November 18, 1988).  Similarly, the September 1987 Board 
decision that continued the 50 percent disability rating is 
also final.  The Board decisions subsume the underlying RO 
rating actions.  38 C.F.R. § 20.1104.  The Board emphasizes 
that notice of the September 1987 Board decision was sent to 
the veteran at his last address of record and was not 
returned as undeliverable.  Although it is unclear from the 
record whether notice of the December 1983 Board decision was 
sent to the veteran directly from the Board, the RO advised 
the veteran of its December 1983 rating action, which 
implemented the award from the Board decision, in a January 
1984 letter.  The notice was sent to the veteran last address 
of record and not returned as undeliverable.  

After the September 1987 Board decision, the RO denied the 
veteran's February 1988 claim for an increased rating in a 
June 1988 decision.  Review of the claims folder reveals that 
the RO notified the veteran of the decision and his appellate 
rights by letter dated in July 1988.  The letter was sent to 
his last address of record and not returned as undeliverable.  
There is no indication that the veteran initiated an appeal 
of that decision, which therefore became final.  

The next communication from the veteran related to PTSD was 
received on July 14, 1989, the current effective date for the 
award of the 100 percent rating for PTSD.  Correspondence 
received in June 1988 pertained to a claim for hearing loss.  
Therefore, unless entitlement to the increased rating is 
factually ascertainable within the one-year period before 
receipt of the claim, July 14, 1989 is the earliest possible 
effective date for the award.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

Medical evidence of record dating from July 1988 include 
records of treatment for medical disorders unrelated to the 
PTSD claim.  Otherwise, there are records of general 
counseling sessions that generally reflected the diagnosis of 
PTSD and anxiety but without specific assessment of severity 
of symptomatology.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1988) (evaluative criteria for PTSD).  Therefore, 
entitlement to the increase to a 100 percent rating is not 
factually ascertainable prior to July 14, 1989.  Accordingly, 
the criteria for an earlier effective date are not met. Id.   

The veteran's principal argument in favor of an earlier 
effective date for the 100 percent rating appears to be 
essentially that he continuously prosecuted his appeal from 
as early as 1983.  Review of the record confirms that the 
veteran did, in fact, pursue various appeals dating from his 
1982 claim until the June 1995 Board decision.  However, as 
discussed above, those appeals were ultimately concluded with 
final Board decision or RO rating decisions.  

In his November 1999 statement, the veteran alleges that the 
effective date should be in December 1984, referring to 
statements made during his July 1994 personal hearing.  He 
suggests that his representative filed an appeal of the 50 
percent rating for PTSD in December 1984.  As discussed 
above, however, the correspondence received in December 1984 
is a claim for an increased rating, as it specifically asks 
for an increase in his rating for PTSD.  There is no 
expression of disagreement with the December 1983 rating 
action.  See 38 C.F.R. § 20.201 (definition of notice of 
disagreement).  In any event, the 50 percent rating was 
assigned by the Board in its December 1983 decision, which 
was not subject to appeal, as explained above.    

The veteran has also argued that an effective date earlier 
than July 1989 should be allowed because the Board's June 
1995 rating decision, which mandated the award of the 100 
percent rating, discussed evidence dated as early as 1982.  
Review of the Board decision finds that evidence dated prior 
to 1989 was specifically discussed in a section denoted as 
"History of the disabilities."  Evidence dated from 1989 
was addressed in the "Current Evidence" section.  Thus, the 
Board clearly intended to delineate the information being 
considered.  Therefore, even if VA law and regulation 
permitted the assignment of an effective date from as early 
as 1982, the Board's June 1995 decision does not support such 
action.   

The Board notes that the veteran has alluded to "clear and 
unmistakable error" in the adjudication of his claims in his 
November 2000 and February 2002 personal hearings.  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  In 
order to reasonably raise a claim of clear and unmistakable 
error, the claimant must provide some degree of specificity 
as to what the alleged error is.  Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
In this case, however, the veteran has only vaguely alleged 
"clear and unmistakable" error and has not identified any 
RO rating action or Board decision in which the alleged error 
occurred.  Absent a more precise allegation of error in a 
specifically identified rating action or Board decision, the 
Board is unable to adjudicate any claim of "clear and 
unmistakable error."



ORDER

An effective date earlier than July 14, 1989 for the award of 
a 100 percent disability rating for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

